Citation Nr: 1531484	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a hearing before RO personnel in June 2011and before the undersigned Veterans Law Judge at the RO in September 2012.  Transcripts of both hearings are of record.  In May 2014, the Board remanded this matter for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than Level I in his right ear and Level I in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters in October 2010, June 2014, and November 2014.  [Any timing defect as to these letters was cured by the RO's subsequent readjudication of the Veteran's claim, most recently in the May 2015 supplemental statement of the case (SSOC).]  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 SSOC.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in November 2010 and in November 2014 with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  He contends that the severity of his bilateral hearing loss disability warrants a compensable disability rating. 

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Hearing tests will be conducted without hearing aids, and the results of testing are applied to Table VI and Table VII. 38 C.F.R. § 4.85, Tables VI, VII (2014).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2014). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).
An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In September 2010, the Veteran submitted a claim for an increased rating for his bilateral hearing loss disability.  The Board notes that, while the Veteran has submitted a March 2007 private audiology report, such results are irrelevant to the claim at hand.  See Francisco, 7 Vet. App. at 58 (1994); Hart, 21 Vet. App. at 509-10 (the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

A November 2010 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss and slightly impaired word discrimination. On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
        5
        5
30
45
23.75
LEFT
0
15
25
45
21.25

Speech discrimination scores on the Maryland CNC word list were 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorneural hearing loss, normal to moderate.  The audiologist noted that the Veteran's hearing loss resulted in work problems related to increased difficulty hearing in background noise or at a distance and will miss certain high frequency consonants.  There were no effects on usual daily activities.  

A February 2012 VA audiology consultation record notes that the Veteran reported a subjective decrease in hearing since he was last tested in November 2010.  The Veteran reported difficulty hearing conversations, especially with his wife and at work, where he is a substitute teacher in high school classrooms.  He was assessed with a slight decrease noted in the right ear at 2000 Hertz, otherwise his hearing remains stable.  The audiologist noted that it was anticipated the Veteran would have difficulty hearing in adverse listening environments.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
20
35
50
28.75
LEFT
15
20
40
55
32.50

Speech discrimination scores on the Maryland CNC word list were 96 percent in the right ear and 92 percent in the left ear.  

A November 2014 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss and slightly impaired word discrimination. On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
45
55
35
LEFT
15
25
50
60
38

Speech discrimination scores on the Maryland CNC word list were 98 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss does impact on ordinary conditions of daily life, including ability to work.  The Veteran reported trouble hearing in ambient noise.  He works as a substitute teacher and reported difficulty hearing the students in a classroom environment.  He also reported trouble hearing conversation without visual cues and when there is noise in the environment, such as when he is cycling and during spin class.  He also reported trouble hearing when people change the subject matter during a conversation.  The examiner noted that, since the last audiology examination in 2010, the Veteran hearing thresholds in both ears have decreased.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluations, the November 2010, February 2012, and November 2014 audiometric evaluations, each, reveal Level I hearing acuity in his right ear, and Level I hearing acuity in his left ear using Table VI.  Application of these findings to Table VII corresponds to a noncompensable (0 percent) rating under 38 C.F.R. § 4.85 Diagnostic Code 6100. 

The November 2010, February 2012, and November 2014 VA audiometric results are the only clinical evidence of record that is valid and complete for rating purposes during the entire period on appeal.  No competent evidence showing more severe hearing loss during any period on appeal has been submitted.  Accordingly, as the record does not contain any audiological findings during the relevant appeals period that would entitle the Veteran to a higher compensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  In this regard, the Board notes that an exceptional hearing loss pattern has not been demonstrated in either ear at any time during the appeal period. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Each of the VA audiologists set forth the varying functional effects of the Veteran's hearing disability.  The most recent November 2014 VA examiner found that the Veteran's bilateral hearing loss impacted ordinary conditions of daily living.  Specifically, that the Veteran reported difficulty hearing over the telephone, hearing his wife, and hearing the examiner.  The Board finds that the record contains the type of evidence regarding functional impact as required.

The Board has also considered written statements associated with the record in which he asserted that he had difficulty hearing conversations and hearing his students in a classroom setting, as well as statements from his wife, the examiners, and other lay statements that the Veteran submitted in support of his claim.  A veteran is competent to describe symptoms of which he has first-hand knowledge. Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements as well as those of others, carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2014).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss. However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Thus, in this case, there is no basis for a compensable rating at any time during the appeal period.

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected bilateral hearing loss disability.  There is no objective evidence showing that his condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture for his bilateral hearing loss disability is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  The issue of entitlement to a total disability rating based upon individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001). 


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


